(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

           LOS ANGELES COUNTY, CALIFORNIA v. 

                   HUMPHRIES ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

  No. 09–350.      Argued October 5, 2010—Decided November 30, 2010
The Humphries (hereinafter respondents) were accused of child abuse
  in California, but were later exonerated. However, under California
  law, their names were added to a Child Abuse Central Index (Index),
  where they would remain available to various state agencies for at
  least 10 years. The statute has no procedures for allowing individu
  als to challenge their inclusion in the Index, and neither California
  nor Los Angeles County has created such procedures. Respondents
  filed suit under §1983, seeking damages, an injunction, and a decla
  ration that public officials and petitioner Los Angeles County had de
  prived them of their constitutional rights by failing to create a
  mechanism through which they could contest inclusion in the Index.
  The District Court granted the defendants summary judgment, but
  the Ninth Circuit disagreed, holding that the Fourteenth Amendment
  required the State to provide those on the list with notice and a hear
  ing, and thus respondents were entitled to declaratory relief. The
  court also held that respondents were prevailing parties entitled to
  attorney’s fees, including $60,000 from the county. The county ob
  jected, claiming that as a municipal entity, it was liable only if its
  “policy or custom” caused the deprivation of a plaintiff’s federal right,
  Monell v. New York City Dept. of Social Servs., 436 U. S. 658, 694;
  but a state policy caused any deprivation here. The Ninth Circuit, in
  ter alia, found that respondents did prevail against the county on
  their claim for declaratory relief because Monell did not apply to pro
  spective relief claims.
Held: Monell’s “policy or custom” requirement applies in §1983 cases
 irrespective of whether the relief sought is monetary or prospective.
 Pp. 4–10.
2               LOS ANGELES COUNTY v. HUMPHRIES

                                   Syllabus

       (a) In Monroe v. Pape, 365 U. S. 167, this Court based its holding
    that municipal entities were not “person[s]” under §1983 on the pro
    vision’s legislative history, particularly Congress’ rejection of the so
    called Sherman amendment, which would have made municipalities
    liable for damages done by private persons “ ‘riotously and tumultu
    ously assembled,’ ” id., at 188–190, and n. 38. Reexamining this leg
    islative history in Monell, the Court overruled Monroe. It concluded
    that Congress had rejected the Sherman amendment, not because it
    would have imposed liability on municipalities, but because it would
    have imposed such liability solely based on the acts of others. The
    Court, on the basis of the statutory text and the legislative history,
    went on to explain what acts are the municipality’s own for purposes
    of liability. The Court held that “a municipality cannot be held li
    able” solely for the acts of others, e.g., “solely because it employs a
    tortfeasor,” 436 U. S., at 691, but it may be held liable “when execu
    tion of a government’s policy or custom . . . inflicts the injury,” id., at
    694. Pp. 4–7.
       (b) Section 1983, read in light of Monell’s understanding of the leg
    islative history, explains why claims for prospective relief, like claims
    for money damages, fall within the scope of the “policy or custom” re
    quirement. Nothing in §1983 suggests that the causation require
    ment should change with the form of relief sought. In fact, the text
    suggests the opposite when it provides that a person who meets
    §1983’s elements “shall be liable . . . in an action at law, suit in eq
    uity, or other proper proceeding for redress.” Thus, as Monell explic
    itly stated, “local governing bodies . . . can be sued directly under
    §1983 for monetary, declaratory, or injunctive relief where, as here,
    the action that is alleged to be unconstitutional implements or exe
    cutes” a policy or custom. 436 U. S., at 690. To find the “policy or
    custom” requirement inapplicable in prospective relief cases would
    also undermine Monell’s logic. For whether an action or omission is a
    municipality’s “own” has to do with the nature of the action or omis
    sion, not with the nature of the relief that is later sought in court.
    Pp. 7–8.
       (c) Respondents’ arguments to the contrary are unconvincing.
    Pp. 8–9.
Reversed and remanded.

   BREYER, J., delivered the opinion of the Court, in which all other
Members joined, except KAGAN, J., who took no part in the considera
tion or decision of the case.
                        Cite as: 562 U. S. ____ (2010)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–350
                                   _________________


LOS ANGELES COUNTY, CALIFORNIA, PETITIONER
      v. CRAIG ARTHUR HUMPHRIES ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE NINTH CIRCUIT

                             [November 30, 2010] 


   JUSTICE BREYER delivered the opinion of the Court.
  In Monell v. New York City Dept. of Social Servs., 436
U. S. 658 (1978), this Court held that civil rights plaintiffs
suing a municipal entity under 42 U. S. C. §1983 must
show that their injury was caused by a municipal policy or
custom. The case before the Court in Monell directly
involved monetary damages. The question presented is
whether the “policy or custom” requirement also applies
when plaintiffs seek prospective relief, such as an injunc
tion or a declaratory judgment. We conclude that it does
so apply.
                            I
  The case arises out of the following circumstances: The
California Child Abuse and Neglect Reporting Act, Cal.
Penal Code Ann. §11164 et seq. (West Rev. Supp. 2010),
requires law enforcement and other state agencies to
investigate allegations of child abuse. These agencies
must report to the California Department of Justice all
instances of reported child abuse the agency finds “not
unfounded,” even if they are “inconclusive or unsubstanti
ated.” §§11169(a), 11170(a)(3). The statute requires the
2           LOS ANGELES COUNTY v. HUMPHRIES

                     Opinion of the Court

department to include all these reports in a Child Abuse
Central Index (Index), where they remain available to
various state agencies for at least 10 years. §11170(a).
The statute also says that if
    “a report has previously been filed which subse
    quently proves to be unfounded, the Department of
    Justice shall be notified in writing of that fact and
    shall not retain the report.” §11169(a).
The statute, however, does not set forth procedures for
reviewing whether a previously filed report is unfounded,
or for allowing individuals to challenge their inclusion in
the Index. Nor, up until the time of this lawsuit, had
California or Los Angeles County created any such proce
dures. But cf. §11170(a)(2) (“The submitting agencies are
responsible for the accuracy, completeness, and retention
of the reports described in this section”).
   The two plaintiffs in this case were initially accused of
child abuse. But they were later exonerated. They sought
to have their names removed from the Index. Unable to
convince the Los Angeles Sheriff’s Department to remove
them, they filed this §1983 case against the attorney
general of California, the Los Angeles County sheriff, two
detectives in the sheriff’s department, and the County of
Los Angeles. They sought damages, an injunction, and a
declaration that the defendants had deprived them of their
constitutional rights by failing to create a procedural
mechanism through which one could contest inclusion on
the Index. See U. S. Const., Amdt. 14; Rev. Stat. §1979,
42 U. S. C. §1983. The District Court for the Central
District of California granted summary judgment to all of
the defendants on the ground that California had not
deprived plaintiffs of a constitutionally protected “liberty”
interest. But on appeal the Ninth Circuit disagreed.
   The Ninth Circuit held that the Fourteenth Amendment
required the State to provide those included on the list
                  Cite as: 562 U. S. ____ (2010)            3

                      Opinion of the Court

notice and “ ‘some kind of hearing.’ ” 554 F. 3d 1170, 1201
(2009). Thus the Circuit held that the plaintiffs were
entitled to declaratory relief, and it believed that (on
remand) they might prove damages as well. Ibid.
   The Ninth Circuit also held that the plaintiffs were
prevailing parties, thereby entitled to approximately
$600,000 in attorney’s fees. 42 U. S. C. §1988(b) (provid
ing for payment of attorney’s fees to parties prevailing on
§1983 claims). See No. 05–56467 (June 22, 2009), App. to
Pet. for Cert. 1–4 (hereinafter First Fee Order); No. 05–
56467 (Dec. 2, 2009), App. to Reply to Brief in Opposition
1–2 (hereinafter Second Fee Order). The Ninth Circuit
wrote that Los Angeles County must pay approximately
$60,000 of this amount. First Fee Order 3; Second Fee
Order 2.
   Los Angeles County denied that it was liable and there
fore that it could be held responsible for attorney’s fees. It
argued that, in respect to the county, the plaintiffs were
not prevailing parties. That is because the county is a
municipal entity. Under Monell’s holding a municipal
entity is liable under §1983 only if a municipal “policy or
custom” caused a plaintiff to be deprived of a federal right.
436 U. S., at 694 (emphasis added). And it was state
policy, not county policy, that brought about any depriva
tion here.
   The Ninth Circuit responded to this argument as fol
lows: First, it said that county policy might be responsible
for the deprivation. It “is possible,” the Ninth Circuit said,
that the county, “[b]y failing to” “creat[e] an independent
procedure that would allow” the plaintiffs “to challenge
their listing[,] . . . adopted a custom and policy that vio
lated” the plaintiffs’ “constitutional rights.” 554 F. 3d, at
1202. Second, it said that “because this issue is not clear
based on the record before us on appeal . . . we remand to
the district court to determine the County’s liability under
Monell.” Ibid. Third, it saw no reason to remand in re
4            LOS ANGELES COUNTY v. HUMPHRIES

                       Opinion of the Court

spect to the county’s obligation to pay $60,000 in attor
ney’s fees. That, it wrote, is because “in our circuit . . . the
limitations to liability established in Monell do not apply
to claims for prospective relief,” such as the declaratory
judgment that the Circuit had ordered entered. First Fee
Order 3–4 (citing Chaloux v. Killeen, 886 F. 2d 247, 250
(CA9 1989); Truth v. Kent School Dist., 542 F. 3d 634, 644
(CA9 2008); emphasis added).
   The county then asked us to review this last-mentioned
Ninth Circuit holding, namely, the holding that Monell’s
“policy or custom” requirement applies only to claims for
damages but not to claims for prospective relief. Because
the Courts of Appeals are divided on this question, we
granted the county’s petition for certiorari. Compare
Reynolds v. Giuliani, 506 F. 3d 183, 191 (CA2 2007) (hold
ing that Monell’s “policy or custom” requirement applies to
claims for prospective relief as well as claims for dam
ages); Dirrane v. Brookline Police Dept., 315 F. 3d 65, 71
(CA1 2002) (same); Greensboro Professional Fire Fighters
Assn., Local 3157 v. Greensboro, 64 F. 3d 962, 967, n. 6
(CA4 1995) (applying the Monell requirement to a prospec
tive relief claim); Church v. Huntsville, 30 F. 3d 1332,
1347 (CA11 1994) (same), with Chaloux, supra, at 251
(holding that Monell does not apply to prospective relief
claims). See also Gernetzke v. Kenosha Unified School
Dist. No. 1, 274 F. 3d 464, 468 (CA7 2001) (reserving the
question but noting the “predominant” view that “Monell’s
holding applies regardless of the nature of the relief
sought”).
   We conclude that Monell’s holding applies to §1983
claims against municipalities for prospective relief as well
as to claims for damages.
                              II 

                              A

    We begin with §1983 itself, which provides: 

                  Cite as: 562 U. S. ____ (2010)             5

                      Opinion of the Court

      “Every person who, under color of any [state] stat
    ute, ordinance, regulation, custom, or usage . . . sub
    jects, or causes to be subjected, any . . . other per
    son . . . to the deprivation of any rights . . . secured by
    the Constitution and laws [of the United States], shall
    be liable to the party injured in an action at law, suit
    in equity, or other proper proceeding for redress.”
    (Emphasis added.)
In 1961, in Monroe v. Pape, 365 U. S. 167, this Court held
that municipal entities were not “person[s]” under §1983.
The Court based this conclusion on the history of the Civil
Rights Act of 1871’s enactment. It noted that Congress
rejected an amendment (called the Sherman amendment)
that would have made municipalities liable for damage
done by private persons “ ‘riotously and tumultuously
assembled.’ ” Id., at 188–190, and n. 38 (quoting Cong.
Globe, 42d Cong., 1st Sess., 663 (1871)). This rejection,
the Court thought, reflected a determination by the 1871
House of Representatives that “ ‘Congress had no constitu
tional power to impose any obligation upon county and
town organizations, the mere instrumentality for the
administration of state law.’ ” 365 U. S., at 190 (quoting
Cong. Globe, supra, at 804 (statement of Rep. Poland);
emphasis added). The Court concluded that Congress
must have doubted its “constitutional power . . . to impose
civil liability on municipalities.” 365 U. S., at 190. And
for that reason, Congress must have intended to exclude
municipal corporations as §1983 defendants. The statute’s
key term “person” therefore did not cover municipal enti
ties. Id., at 191.
  Sixteen years later, in Monell, the Court reconsidered
the question of municipal liability. After reexamining the
1871 legislative history in detail, the Court concluded that
Congress had rejected the Sherman amendment, not
because it would have imposed liability upon municipali
6           LOS ANGELES COUNTY v. HUMPHRIES

                      Opinion of the Court

ties, but because it would have imposed liability upon
municipalities based purely upon the acts of others. That
is to say, the rejected amendment would have imposed
liability upon local governments “without regard to
whether a local government was in any way at fault for
the breach of the peace for which it was to be held for
damages.” 436 U. S., at 681, n. 40 (emphasis added). In
Monell’s view Congress may have thought that it lacked
the power to impose that kind of indirect liability upon
municipalities, id., at 679, but “nothing said in debate on
the Sherman amendment would have prevented holding a
municipality liable . . . for its own violations of the Four
teenth Amendment,” id., at 683 (emphasis added). The
Court, overruling Monroe, held that municipalities were
“persons” under §1983. 436 U. S., at 690.
  The Court also concluded that a municipality could not
be held liable under §1983 solely because it employed a
tortfeasor. The Court’s conclusion rested on “the language
of §1983, read against the background of the same legisla
tive history.” Id., at 691. Section 1983’s causation lan
guage imposes liability on a “ ‘person who . . . shall subject,
or cause to be subjected, any person’ ” to a deprivation of
federal rights. Ibid. (quoting 17 Stat. 13; emphasis de
leted). That language, the Court observed, could not “be
easily read to impose liability vicariously . . . solely on the
basis of the existence of an employer-employee relation
ship with a tortfeasor.” 436 U. S., at 692. The statute’s
legislative history, in particular the constitutional objec
tions that had been raised to the Sherman amendment,
supported this conclusion. Id., at 692–94, and n. 57.
   For these reasons, the Court concluded that a munici
pality could be held liable under §1983 only for its own
violations of federal law. Id., at 694. The Court described
what made a violation a municipality’s own violation:
    “Local governing bodies, therefore, can be sued di
                  Cite as: 562 U. S. ____ (2010)            7

                      Opinion of the Court

    rectly under §1983 for monetary, declaratory, or in
    junctive relief where, as here, the action that is al
    leged to be unconstitutional implements or executes a
    policy statement, ordinance, regulation, or decision of
    ficially adopted and promulgated by that body’s offi
    cers. . . . [They can also be sued for] deprivations vis
    ited pursuant to governmental ‘custom’ even though
    such a custom has not received formal approval
    through the body’s official decisionmaking channels.”
    Id., at 690–691 (footnote omitted).
The Court has also included the terms “usage” and “prac
tice” as customs for which liability is appropriate. See
ibid. The length of this list of types of municipal action
leads us here to use a shorthand term “policy or custom,”
but when we do so, we mean to refer to the entire list. See
id., at 694 (using the shorthand “policy or custom”); see
also, e.g., Fitzgerald v. Barnstable School Comm., 555
U. S. 246, ___ (2009) (slip op., at 10) (using the phrase
“custom, policy, or practice,” to describe municipal liability
under §1983).
   In sum, in Monell the Court held that “a municipality
cannot be held liable” solely for the acts of others, e.g.,
“solely because it employs a tortfeasor.” 436 U. S., at 691.
But the municipality may be held liable “when execution
of a government’s policy or custom . . . inflicts the injury.”
Id., at 694 (emphasis added).
                             B
  The language of §1983 read in light of Monell’s under
standing of the legislative history explains why claims for
prospective relief, like claims for money damages, fall
within the scope of the “policy or custom” requirement.
Nothing in the text of §1983 suggests that the causation
requirement contained in the statute should change with
the form of relief sought. In fact, the text suggests the
opposite when it provides that a person who meets §1983’s
8           LOS ANGELES COUNTY v. HUMPHRIES

                     Opinion of the Court

elements “shall be liable . . . in an action at law, suit in
equity, or other proper proceeding for redress.” Thus, as
Monell explicitly stated, “[l]ocal governing bodies . . . can
be sued directly under §1983 for monetary, declaratory, or
injunctive relief where, as here, the action that is alleged
to be unconstitutional implements or executes” a policy or
custom. 436 U. S., at 690 (emphasis added). Monell went
on to quote this Court’s statement in a 1973 case, Kenosha
v. Bruno, 412 U. S. 507, 513, to the effect that the Con
gress that enacted §1983 did not intend the “ ‘generic word
“person” . . . to have a bifurcated application to municipal
corporations depending on the nature of the relief sought
against them.’ ” 436 U. S., at 701, n. 66 (emphasis added).
Monell added that “[n]othing we say today affects” this
pre-Monell “conclusion.” Ibid.
   Monell’s logic also argues against any such relief-based
bifurcation. The Monell Court thought that Congress
intended potential §1983 liability where a municipality’s
own violations were at issue but not where only the viola
tions of others were at issue. The “policy or custom” re
quirement rests upon that distinction and embodies it in
law. To find the requirement inapplicable where prospec
tive relief is at issue would undermine Monell’s logic. For
whether an action or omission is a municipality’s “own”
has to do with the nature of the action or omission, not
with the nature of the relief that is later sought in court.
                               C
  The Humphries’ (hereinafter respondents) arguments to
the contrary are unconvincing. Respondents correctly note
that by the time Monell reached the Supreme Court only
the plaintiffs’ damages claim remained live. See id., at
661. From this fact they conclude that the Court’s holding
applies directly only to claims for monetary damages. A
holding, however, can extend through its logic beyond the
specific facts of the particular case. It does so here.
                 Cite as: 562 U. S. ____ (2010)            9

                     Opinion of the Court

   Respondents add that not only did Monell involve a
damages claim, but its holding rests upon the concern that
municipalities might have to pay large damages awards.
The Court so suggests when it points out that municipali
ties should not be liable for an employee’s wrongful acts,
simply by applying agency-based principles of respondeat
superior. But as we have pointed out, the Court’s rejection
of respondeat superior liability primarily rested not on the
municipality’s economic needs, but on the fact that liabil
ity in such a case does not arise out of the municipality’s
own wrongful conduct.
   Respondents further claim that, where prospective relief
is at issue, Monell is redundant. They say that a court
cannot grant prospective relief against a municipality
unless the municipality’s own conduct has caused the
violation. Hence, where such relief is otherwise proper,
the Monell requirement “shouldn’t screen out any case.”
Tr. of Oral Arg. 48.
   To argue that a requirement is necessarily satisfied,
however, is not to argue that its satisfaction is unneces
sary. If respondents are right, our holding may have
limited practical significance. But that possibility does not
provide us with a convincing reason to sow confusion by
adopting a bifurcated relief-based approach to municipal
liability that the Court has previously rejected.
   Finally, respondents make the mirror-image argument
that applying Monell’s requirement to prospective relief
claims will leave some set of ongoing constitutional viola
tions beyond redress. Despite the fact that four Circuits
apply Monell’s requirement to prospective relief, however,
respondents have not presented us with any actual or
hypothetical example that provides serious cause for
concern.
                      *    *     *
  For these reasons, we hold that Monell’s “policy or cus
10         LOS ANGELES COUNTY v. HUMPHRIES

                     Opinion of the Court

tom” requirement applies in §1983 cases irrespective of
whether the relief sought is monetary or prospective. The
Ninth Circuit’s contrary judgment is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                           It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.